DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of Amendment and Applicants response dated 11/20/20, and IDS dated 01/12/21 is acknowledged.
Claims 2, 5 and 12 have been canceled. 
New claim 13 has been added.
Claims 1, 3-4, 6-11 and 13 are pending.

The following rejection of record has been maintained and includes newly added claim 13:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 6562363 to Mantelle et al in view of US2006/0002987 to Bevacqua et al (Bevacqua) and US 5206026 to Sharik.
Instant claims have been amended to recite polyvinyl pyrrolidone as the second bottom layer and the benefitting agent include hexylresorcinol.
water soluble polymers including polyvinylpyrrolidone (col. 5, l 64, col. 6, l 30-56 & col. 36, l 21-32). Mantelle teaches administering the composition for topical application including mucus membrane as well as skin (col. 6, l 66-col. 7, l 3). For the active agents, Mantelle teaches a number of active agent that can be incorporated in the composition (col. 8, l 58-col. 29, l 58). Mantelle teaches inclusion of hexylresorcinol as an anti-helminitics drug (col. 11, l 19-30), non-steroidal anti-inflammatory agents such as ibuprofen and salicylic acid (col. 18, l 63 and col. 19, l 6-14) and nicotinamide (col. 14, l 38). Mantelle in particular teaches including a combination of local anesthetic agents such as lidocaine, prilocaine, ketocaine etc (col. 30, l 9-33; l 50-59); and salicylic acid as keratin softeners (col. 35, l 27-60). 

Mantelle suggests the claimed PVP adhesive composition that includes claimed active agents i.e., hexylresorcinol and salicylic acid, but does not clearly envisage a composition comprising hexylresorcinol. 
Instant claim requires a multilayer article comprising a top layer faces the skin, a second bottom layer comprising PVP and at least one benefitting agent including hexylresorcinol and an emulsifier, and a third, non-adhesive release layer.
In one embodiment, Mantelle teaches that if the bioadhesive composition is used as a separate underlying adhesive layer to the layer containing the active agent, the adhesive layer is adjacent to and in contact with a first major surface of the active agent 
However, Mantelle does not clearly exemplify a multilayer structure as that claimed and further that lacks a combination of PVP and hexylresorcinol.
The teachings of Bevacqua have been relied upon for the claimed separate first and second layers.
Bevacqua teaches dissolvable film composition comprising water soluble film forming polymer and an effective amount of an active agent, wherein the active agent is incorporated in the water-soluble polymer film (abstract). For the claimed top and bottom layers, Bevacqua teaches two layers, wherein a second water soluble polymer to provide physical stability to the final composition [0022] and the presence of the 
For the claimed analgesic, Bevacqua teaches including active agents such as caffeine (table 4) and further teaches more than once active agent in the skin adhesive layer (table 3 and 4). Thus, Bevacqua reads on the instant claims 8 and 10. For the claimed two layers, Bevacqua teaches two layers of film forming polymers such as that disclosed in table 3, [0045]. 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the invention to prepare the bioadhesive composition of Mantelle as bilayers wherein the top layer (skin facing layer) has an active agent together with PVP and an additional a separate bioadhesive layer as an underlying agent, and further employing a release liner over the skin contacting layer comprising active agent and PVP because Bevacqua teaches that the two-layered water soluble film provides physical stability to final composition  by protecting the labile active agents, provide more lubrication and spreadability for the adhesive water-soluble polymeric film layer (0018, 0019 and 0022).  A skilled artisan would have expected a stable composition as well as effectively transfer the active agent to the skin. 
Instant claim 1 has now been amended to cancel the previous limitation “such that components intermix at an interface at the first and second layers”, but include a new limitation “the second bottom layer comprising a first surface facing and bonded by diffusive adhesion”. The said limitation in the instant claim renders the instant claim a product by process claim, and not a process of producing the article claimed. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Further, with respect to the limitation that “the second bottom layer comprising a first surface facing and bonded by diffusive adhesion”, the combined teachings of Mantelle and Bevacqua teach all of the limitations of the product i.e., both the layers of the article and active agents. Further, instant specification (page 15) states that the two layers are water soluble and the water in the non-adhesive outward facing layer will dissolve the dried skin contact layer, thereby creating diffusive adhesion at the interface of the two layers. Instant specification also states (page 15) that the solvents in preparing the two-layer articles mix with each other and form bonding diffusive adhesion. Accordingly, one skilled in the art would have recognized that the preparation of multilayer film of Mantelle (in view of Bevacqua) implicitly forms bonding of the two layers by diffusive adhesion. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 
Instant claims 7, 8 and 9 recite active agents including analgesics such as salicylic acid and ibuprofen. Both Mantelle and Bevacqua teaches analgesics like salicylic acid and ibuprofen as one of the benefit agents that can be included in the active layer of the adhesive - see table 1 and [0037] respectively. Further, Mantelle 
While Mantelle and Bevacqua fails to exemplify salicylic acid and/or ibuprofen, or the claimed polyvinyl alcohol (PVA) and polyvinyl pyrrolidone (PVP) [0020] in different layers, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the invention to choose any active agent, including salicylic acid or ibuprofen, as well as employ any water soluble polymer for forming either the top and bottom layers of the two layer film forming composition of Mantelle because both references teach the claimed actives can be administered employing the water soluble films. A skilled artisan would have expected to deliver salicylic acid and/or ibuprofen without losing the activity because of the water soluble polymeric film (0018).
For the claimed emulsifier, Mantelle teaches inclusion of permeation enhancers or absorption promoters, including BRIJ®, fatty acid esters, fatty acid alcohols, surfactants such as polysorbate, eg: 21, 40, 60, 61, 65, 80, 81 and 85, and thus meet the instant claimed emulsifiers (col. 35, l 27-60). Hence, one skilled in the art would have been able to include any of the above emulsifiers in the composition of Mantelle, before the effective filing date of the instant invention was made, so as to increase the transport of the active agent therein. 

In this regard, Sharik teaches instantaneous delivery film for delivering a therapeutic agent to a wound site (abstract), wherein the film rapidly dissolves and comprises a water soluble film forming polymer such as polyvinylpyrrolidone (abstract, col. 2, l 19). Sharik teaches that the film is useful as a dry enzymatic debridement film suitable for the treatment of mammalian burns and ulcers (abstract and col. 2).  The film contains a therapeutic agent e.g., a proteolytic enzyme when used as a debridement film. In addition to proteolytic enzymes, other useful agents include antimicrobial agents such as hexylresorcinol (col. 3, l 62-68).   
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to include hexylresorcinol of Sharik in the water soluble film composition along with anti-inflammatories or anesthetic agents in the compositions of Mantelle because while Mantelle teaches that hexylresorcinol as an anthelminthic agent, Sharik teaches hexylresorcinol as an antimicrobial agent. Further, Mantelle also suggests combining active agents for providing multiple therapeutic effects. A skilled artisan would have been able to combine the therapeutic agents so as to provide multiple therapeutic effects. 
For the newly added claim 13 i.e., a packaged article that comprises a packaging material arranged and configured to protect the article from contamination prior to use, it is noted that Bevacqua teaches a kit i.e., a package containing the multi-layer film containing the polymer and active agent, so as to protect and stabilize the components therein by reducing exposure to light [0039].
 . 


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 6562363 to Mantelle et al in view of US2006/0002987 to Bevacqua et al (Bevacqua) and US 5206026 to Sharik, as being applicable to claims 1, 7-11 and 13, and further in view of US 2007/0269522 to Wold.

Mantelle, Bevacqua or Sharik references, discussed above, fail to teach the instant claimed emulsifier to enhance the transport of the benefit agent i.e., glycerin derivative, glycerides and glycerol fatty acid esters.
Wold teaches a transdermal drug delivery, a “drug-in patch” comprising a pressure sensitive adhesive reservoir 110 comprising an active agent, a film backing 120 in contact with the reservoir and a release liner 130 proximate the opposing surface of reservoir to protect the skin-contacting surface prior to application on a patient [0017], In one embodiment, the reservoir 110 further contains skin penetration enhancing materials such as the claimed glycerol fatty acid esters including monoglycerides of C8-C20 fatty acids, for example: glyceryl monolaurate (0020). For the active agents, Wold teaches bacteriostatic agents such as hexylresorcinol (0021).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 6562363 to Mantelle et al in view of US2006/0002987 to Bevacqua et al (Bevacqua) and US 5206026 to Sharik, as being applicable to claims 1, 7-11 and 13 and in view of US 6897348 to Malik.
Mantelle, Bevacqua, and Sharik fail to teach the claimed niacinamide.
Malik teaches an adhesive bandage of the type used on acute wounds, burn wounds and irritations comprising: a first layer for covering the wound site and an area around the wound site, said first layer including a top surface and bottom surface; a second adhesive layer over said first layer bottom surface, for adhering the adhesive bandage to a wound site; a third absorbent layer over said second layer, for absorbing 
For the active agents, Malik teaches niacinamide, ascorbate and chitosan for wound healing (col. 3, I 21 -37 & col. 11, 1 5-55). Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the invention to choose any active agent, including antimicrobial/ antiseptic agent i.e., niacinamide of Malik in the two layer film forming composition of Mantelle (modified by Bevacqua and Sharik) because Malik teaches niacinamide (though a conventional nutritional supplement) as antimicrobial/antiseptic in wound healing compositions. In this regard, Bevacqua also teaches employing wound healing agents and antibacterial agents in the composition (table 1), Sharik teaches hexylresorcinol as an antibacterial agents and Mantelle also desires antibacterial agents and thus constitute analogous art. A skilled artisan would have expected an effective wound healing as well as antibacterial effect, while at the same time the stability of the active agent in the water soluble film former.




Response to Arguments
Applicant's arguments filed 11/20/20 have been fully considered but not found persuasive.
	Applicants argue that the Mantelle fails to disclose a multilayered structure in which two layers are bonded by diffusive and combinations of polyvinylpyrrolidone and hexylresorcinol. It is argued that Bevacqua teaches preparing the active containing polymer and additive material as two separate dried layers that are subsequently adhered together but fails to teach the instant multilayered structure in which two layers are bonded by diffusive adhesion, and which structure is present while the article packaged between manufacture and use. It is argued that Sharik teaches instant delivery system useful for delivering an active to a wound site but fails to teach the claimed multilayer film wherein the layers are bonded by diffusive adhesion and the article is packaged. 
With respect to the argument regarding the absence of teaching the limitation “boned by diffusive adhesion”, firstly, as explained in the rejection above the limitation constitutes a product by process claim, and not a process of producing the article claimed. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, with respect to the limitation that “the second bottom layer comprising a first surface facing and bonded by diffusive adhesion”, the combined teachings of Mantelle and Bevacqua teach all of the limitations of the product i.e., both the layers of the article and active agents. Further, instant specification (page 15) states that the two layers are water In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 
Further, as mentioned in the rejection above, Mantelle suggests preparing the bioadhesive composition in the form of a layered composition, wherein PVP, solvents, enhancers, additives etc., along with an active agent is coated on to a release liner, which is further coated brought into contact with a backing layer (col. 39, l 7-33). Mantelle also teaches that the backing layer can be made of polymers such as PVP (col. 3-4). Furthermore, Mantelle teaches that the bioadhesive composition includes an underlay adhesive layer without an active underlay and a release liner with an active agent solubilized or contain in one or more separate layers that can contain the bioadhesive compositions (paragraph linking col. 40-41, and col. 41, l 13-26). Thus, Mantelle does suggest multilayered arrangement of the PVP and active agent comprising bioadhesive composition. The rejection relies on Bevacqua for providing two layers where both layers comprise water soluble polymer and an active agent is present 
Applicants traverse the combination of Sharik with Mantelle (modified in view of Bevacqua) because the cited combination does not teach all of the limitations of claim 1 and dependent therefrom. It is argued that there is no teaching of the packaged multilayered structure where two layers are bonded by diffusive adhesion and combinations of polyvinyl pyrrolidone and one or more benefiting agents, including hexylresorcinol in which this structure is maintained between manufacture and use in packaging material. Applciants’ arguments regarding the multilayer film and diffusive adhesion have been addressed above and as explained above the limitations have been rendered obvious over a combination of Mantelle and Bevacqua references. The teachings of Sharik have been cited for hexylresorcinol in a water soluble polymeric film such as PVP. In response to the argument that the suggested combination of the references to include specific elements (out of a myriad of elements of three references)  may not allow Mantelle to function as claimed, all three references cited constitute analogous art because all of them teach PVP as being suitable in a film composition for delivering active agents to skin. While Mantelle and Bevacqua are directed to multilayer composition for delivering active agent to skin for a desired period of time and also provide stability of the composition, Sharik also teaches delivery of active agent, hexylresorcinol, also employing the same water soluble polymer, PVP. Even though Mantelle teaches a number of active agents, the motivation to choose hexylresorcinol comes from the teachings of Sharik, who teaches an antimicrobial agent, 
In response to the argument regarding the previous limitation “joining the layers in a wet state”, the present rejection addresses the newly added limitation and since the argued limitation has been deleted, the arguments are considered moot. 
	Applicants argue that Malik (applied for claims 3 and 4) and Wold (applied for claim 6) references do not improve the basic rejection of claim 1, from which claims 3, 4 and 6 depend, or teaches that elements disclosed in Malik and /or Wold be incorporated into the film structure of claim 1 in a stable manner that is acceptable to consumers and is ultimately removable by water. Applciants arguments are not persuasive because firstly, the arguments regarding claim 1 rejection have been addressed above and incorporated herewith. Further, Mantelle reference desires inclusion of emulsifiers in the film compositions. However, Mantelle does not teach the specific emulsifiers of the instant claims 3 and 4. Therefore the rejection relies on Wold for the teachings of the claimed emulsifiers as penetration enhancers for delivering the claimed hexylresorcinol, and hence one skilled in the art would have expected to improve the penetration of hexylresorcinol in the film composition of Mantelle (modified by Bevacqua) containing 






prior art does not teach the instant claims 1, 3-4 and 6-11 in particular the selection of hexylresorcinol and polyvinylpyrrolidone. However, the present rejection cites Mantelle and Sharik references (New references), both of which recognize a combination of hexylresorcinol and polyvinylpyrrolidone in film forming skin care articles. 
Applicants argue that instant Example 15 shows that the claimed film is efficacious and can be removed by washing with water. However, prior art of record teaches all of the claimed limitations of the instant product claim and therefore one skilled in the art would have expected to observe the same effect i.e., efficacious upon application as well as the ability to remove upon washing. It is noted that the prior references (Mantelle, Bevacqua and Sharik teaches that the polyvinylpyrrolidone films are soluble). 
	

Information Disclosure Statement
The information disclosure statement filed 1/12/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The non-patent literature attached corresponds to a Search Report and not a legible copy of the non-patent literature publication listed on PTO-1449. The foreign reference submitted with the IDS does not constitute a legible copy. Further, the IDS does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Hence the IDS has not been considered.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611